Citation Nr: 0927385	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a right submandibular gland duct injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1959 to January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied the Veteran's claim. 

In July 2008, the Board remanded the Veteran's claim in order 
to fulfill the Veteran's request for a personal hearing with 
a decision review officer (DRO).  The DRO conducted a hearing 
with the Veteran in October 2008.  A supplemental statement 
of the case was issued in December 2008 by the RO, which 
continued the denial of the claim.  The case is once again 
before the Board. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for dental treatment, was granted by the RO in a 
December 2008 rating decision.  That issue has therefore been 
resolved and is no longer in appellate status. 


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

The evidence of record indicates that during oral surgery in 
January 2006, a cutting tool "slipped and abraded the 
ventral surface of [the Veteran's] tongue."  See the January 
2006 surgery report.  Post-operative treatment reports 
indicate that this abrasion resulted in scarring that 
obstructed his right submandibular gland duct.  As a result, 
the Veteran experienced pain and swelling after eating as 
well as difficulty with taste and sensation. 

In a November 2007 opinion, P.M.C., D.D.S. stated that the 
Veteran's diagnosed movement disorder caused the abrasion to 
his tongue.  Specifically, Dr. P.M.C. indicated that during 
of oral surgery, the Veteran made a jerking motion which 
caused the cutting tool to slip and cut his tongue.  Dr. 
P.M.C. specifically cited to VA medical records that document 
ongoing treatment for this disability and state that the 
Veteran's tremors "get worse when he is upset or have (sic) 
to cough or try to do some purposeful movement".  

According to the November 2007 opinion, the Veteran underwent 
follow-up surgeries on April 13 and May 19, 2006 to repair 
his occluded salvia duct with the gland eventually being 
excised on June 28, 2006.  Notwithstanding the subsequent 
surgeries, Dr. P.M.C. stated that the that the injury 
incurred during the Veteran's January 2006 surgery did not 
create any additional disability as the Veteran has no 
problems with speech, mastication or swallowing.  
Furthermore, Dr. P.M.C.'s reports indicates that the Veteran 
returned for follow-up treatment on five occasions between 
July and August 2006 where he reported improvements in pain, 
swelling, taste and sensation.  

A thorough review of the Veteran's claims folder reveals that 
treatment records documenting the Veteran's movement 
disorder, along with reports of the May and June 2006 follow-
up surgeries and the July and August 2006 follow-up visits, 
have not been associated with the Veteran's claims folder.  
[It appears that the VA dentist in November 2007 reviewed 
computer records.]   These records are pertinent as to the 
cause of the injury (especially since the Veteran 
specifically stated in his October 2008 hearing that he had 
never had a movement disorder prior to his January 2006 oral 
surgery).  They are also pertinent as to the extent of 
residuals of the injury.  These records must be obtained and 
associated with the Veteran's claims folder. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should contact the Veteran and ask 
that he identify any recent medical 
examination or treatment records 
pertaining to his right submandibular 
gland duct injury.  Any such records 
should be obtained to the maximum extent 
possible.  Any records so obtained should 
be associated with the Veteran's VA claims 
folder.

2.  VBA should obtain all VA treatment 
records described in the January 2007 
medical opinion of P.M.C., D.D.S.,  
including October 2003 treatment records 
describing the Veteran's diagnosed 
movement disorder and post-January 2006 
treatment records. Any records so obtained 
should be associated with the Veteran's VA 
claims folder.

3.  VBA should then arrange for a dentist 
to review the Veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether any additional 
disability resulted from the Veteran's 
January 2006 surgery.  The reviewer should 
also determine, based on the medical 
reports, whether a movement disorder may 
have caused injury during the January 2006 
procedure.  If the reviewer determines 
that examination of the Veteran is 
necessary, such should be accomplished.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

4.  VBA should then readjudicate the 
Veteran's claim of entitlement to 
compensation under 38 U.S.C. § 1151 for 
residuals of a right submandibular gland 
duct injury.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

